— In a proceeding to invalidate a petition designating Madeline S. Fein as a candidate in the Democratic Party primary election to be held on September 12, 1991, for the nomination of that party as its candidate for the public office of Member of the New York City Council for the 46th Councilmanic District, in which the appellant counterclaimed for validation, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 26, 1991, which granted the application to invalidate and dismissed the counterclaim.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly invalidated those signatures which were witnessed by notaries public who had not taken the oaths of the signators nor obtained any statements from them as to the truth of the statements to which they subscribed their names (see, Matter of Donnelly v Dowd, 12 NY2d 651; Matter of Helfand v Meisser, 30 AD2d 670, affd 22 NY2d 762; cf., Matter of Andolfi v Rohl, 83 AD2d 890). The Supreme Court also properly invalidated the signatures witnessed by a subscribing witness who signed the subscribing witness statement without filling in the number of signatures witnessed (see, Matter of Sheldon v Sperber, 45 NY2d 788). Consequently, the appellant’s designating petition failed to contain a sufficient number of valid signatures. The appellant’s remaining contentions do not warrant a contrary result. Kunzeman, J. P., Fiber, Miller, O’Brien and Ritter, JJ., concur.